125 F.3d 862
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David K. HOEL, Plaintiff-Appellant,v.Donald B. ATKINS;  T. Brett Swab;  Todd W. Singer;  DanMurdock;  Lawrence A.G. Johnson;  Brown J. Akin,III;  Laurie E. Akin;  J. Peter Messler;Bradford Griffith,Defendants-Appellees.
No. 97-5000.
United States Court of Appeals, Tenth Circuit.
Oct. 7, 1997.

Before BRORBY, LOGAN, and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
HENRY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals from the district court's dismissal of his complaint alleging defendants are liable under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1961-1968.  We have jurisdiction under 28 U.S.C. § 1291, and affirm.


3
The district court determined that plaintiff failed to allege interstate effects sufficient to support a RICO claim, as he alleged in his complaint:  "The impact of [defendants'] schemes and activities occurred in Oklahoma.  The participants in this enterprise are residents of Oklahoma."   See Appellees' Joint Supp'l App. at 79-80;  see also Appellant's App. at 3;  18 U.S.C. § 1962.  We have carefully reviewed the briefs and the record on appeal.  We affirm for substantially the same reasons as those set forth in the district court's order filed December 6, 1996.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3